AO 257 (Rev. 6/78)           Case 3:18-cr-00465-MMC Document 145 Filed 10/26/20 Page 1 of 3

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                 INFORMATION               INDICTMENT                           Name of District Court, and/or Judge/Magistrate Location
                                                              SUPERSEDING                            NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                               SAN FRANCISCO DIVISION
 18 U.S.C. § 1832(a)(3) – Theft of Trade Secrets                         Petty

                                                                         Minor              DEFENDANT - U.S
                                                                         Misde-
                                                                         meanor
                                                                                           United Microelectronics Corporation, Inc.
                                                                         Felony
                                                                                               DISTRICT COURT NUMBER
PENALTY:
               Maximum fine: 18 USC 1832(b) -- treble the value of the stolen                  CR 18-0465 MMC
               trade secret
               Special Assessment: $400

                                                                                                                         DEFENDANT
                               PROCEEDING                                                        IS NOT IN CUSTODY
                                                                                                   Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                1)       If not detained give date any prior
                      Federal Bureau of Investigation
                                                                                                   summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                        2)       Is a Fugitive
       give name of court
                                                                                          3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                 IS IN CUSTODY
                                                                                          4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                       5)       On another conviction
       which were dismissed on motion
       of:
                                                                 SHOW
                                                               DOCKET NO.
                                                                                                                                    }         Federal         State

             U.S. ATTORNEY               DEFENSE
                                                        }                                 6)       Awaiting trial on other charges
                                                                                                    If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                   Yes            If "Yes"
       pending case involving this same
       defendant                                              MAGISTRATE
                                                                                               Has detainer
                                                                                               been filed?         No
                                                                                                                             }    give date
                                                                                                                                  filed
                                                               CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                        }                                      DATE OF
                                                                                               ARREST
                                                                                                                         Month/Day/Year


                                                                                               Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form                David L. Anderson
                                                                                               DATE TRANSFERRED
                                                                                               TO U.S. CUSTODY
                                                                                                                                       Month/Day/Year


                                  U.S. Attorney         Other U.S. Agency

Name of Assistant U.S.                                                                              This report amends AO 257 previously submitted
Attorney (if assigned)                       Laura Vartain Horn
                                                       ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                 NO PROCESS*              WARRANT              Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                    * Where defendant previously apprehended on complaint, no new summons or
                                                                                  warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                  Date/Time:                                 Before Judge:

        Comments:
              Case 3:18-cr-00465-MMC Document 145 Filed 10/26/20 Page 2 of 3



   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney

 2 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 3
   LAURA VARTAIN HORN (CABN 258485)
 4 Assistant United States Attorney

 5           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 6           Telephone: (415) 436-7200
             Laura.Vartain@usdoj.gov
 7
   NICHOLAS O. HUNTER (DCBN 1022355)
 8 STEPHEN MARZEN (NYBN 2007094)
   Trial Attorney, National Security Division
 9
          950 Pennsylvania Ave., NW
10        Washington, DC 20530
          Tel: (202) 353-3434
11        Fax: (202) 233-2146
          Nicholas.Hunter@usdoj.gov
12
   Attorneys for United States of America
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16

17   UNITED STATES OF AMERICA,                        )   Case No. CR 18-0465 MMC
                                                      )
18           Plaintiff,                               )   VIOLATION:
                                                      )   18 U.S.C. § 1832(a)(3) – Theft of Trade Secrets
19      v.                                            )
                                                      )
20   UNITED MICROELECTRONICS                          )
     CORPORATION, INC.                                )
21                                                    )   VENUE: SAN FRANCISCO
             Defendant.                               )
22                                                    )

23

24                                SUPERSEDING INFORMATION

25 The United States Attorney charges:

26 COUNT ONE:               (18 U.S.C. § 1832(a)(3) – Theft of Trade Secrets)

27           1.      From in or about 2015 to in or about 2018, in the Northern District of California and

28 elsewhere, the defendant,

     INFORMATION                                      1
             Case 3:18-cr-00465-MMC Document 145 Filed 10/26/20 Page 3 of 3




 1                         UNITED MICROELECTRONICS CORPORATION, INC.,

 2 (1) did knowingly and with the intent to convert a trade secret, specifically Trade Secret 5 – recorded in

 3 an Excel spreadsheet with the digital filename “[DR25nmS] Design rules Periphery_EES_2012000023-

 4 013) Rev.13” – which is a trade secret used in and intended for use in interstate and foreign commerce,

 5 to the economic benefit of someone other than the owner, Micron Technology, Inc. (“Micron”), and

 6 knowing that the offense would injure Micron;

 7 (2) knowingly received and possessed Trade Secret 5; and

 8 (3) knowing Trade Secret 5 to have been stolen or appropriated, obtained and converted without

 9 authorization.

10

11 All in violation of Title 18, United States Code, Section 1832(a)(3).

12
     DATED: October 26, 2020                             Respectfully submitted,
13

14                                                       DAVID L. ANDERSON
                                                         United States Attorney
15

16                                                       LAURA VARTAIN HORN
                                                         Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28

     INFORMATION                                     2
